IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                              Assigned on Briefs October 13, 2014

                                   IN RE MICHAEL A. C., JR.1

                  Appeal from the Juvenile Court for Cumberland County
                   No. 2013-JV-3765     Larry Michael Warner, Judge




               No. E2014-01268-COA-R3-PT-FILED-NOVEMBER 17, 2014


This is a parental rights termination appeal brought by the incarcerated biological father. The
trial court found clear and convincing evidence to support the ground for termination and
clear and convincing evidence that termination was in the child’s best interest. The father
appeals. We affirm.

         Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                              Affirmed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., C.J., and T HOMAS R. F RIERSON, II, J., joined.

Jeffrey A. Vires, Crossville, Tennessee, for the appellant, Michael A. C., Sr.

Robert E. Cooper, Jr., Attorney General and Reporter, and Jason I. Coleman, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.

Olana Burgess, Crossville, Tennessee, Guardian ad Litem.

                                                OPINION

                                          I. BACKGROUND

        This is an appeal of the termination of the parental rights of Michael A. C., Sr.,


        1
         To protect the identity of children in parental rights termination cases, initials are used instead of
last names.
(“Father”) to Michael A. C., Jr., (“the Child”) (d.o.b. 9/3/1999). Father is currently serving
an eight-year sentence for felony robbery -- his third conviction for robbery.

        Following the death of his mother in 2008, the Child first lived with his grandmother
until she passed away. He then lived with a maternal aunt who used drugs. In 2011, the
Child was found to be dependent and neglected, at which time an aunt and uncle, Melissa and
Jesse B., took custody of him. However, in May 2012, the uncle brought the Child to a DCS
office and stated he could no longer care for him. DCS filed a petition to declare the Child
dependent and neglected and for emergency temporary legal custody.

       Father has not seen the Child since October or November of 2011. In 2007, Father
had been ordered to make monthly child support payments in the amount of $271. The
record reveals, however, that he only made one payment, despite being employed after he
was released from prison in 2011. Father has numerous job skills, including concrete
finishing, “any kind of flooring,” operating heavy equipment, and “just about anything,” and
has acknowledged that he “can pick up construction work pretty much whenever” he needs
to. He worked for Ken Berry Construction during most of 2012, an employer for whom he
has worked off and on for 10 years, making $10 per hour. He also worked for two other
companies in 2012.

       Amy O’Neill, a DCS team leader, stated that she and Brandie Storm, the DCS case
worker assigned to the Child’s case, diligently attempted to locate Father when the Child
came into custody. DCS finally found Father and called him on October 25, 2012, at which
time Father was a fugitive of the law and refused to provide an address for correspondence.
On November 6, 2013, Ms. Storm met with Father at Turney Center Prison, at which time
she reviewed with Father the permanency plan, the surrender process, and the Criteria and
Procedures for Termination of Parental Rights. Eight days later, DCS petitioned to terminate
the parental rights of Father to the Child.

       The following January, after Father had been relocated, Ms. O’Neill determined his
new residence and mailed him a letter, requesting a guide of services available to him as well
as contact information for his counselor in order to set up a conference call. She also
encouraged Father to write letters and send pictures to the Child. Thereafter, Patsy Croinex,
a DCS case manager2 assigned to the Child’s case, left messages with the warden of the
correctional facility where Father was housed. In early March, she sent a letter to Father with
her contact information, asking that he contact her as soon as possible. In mid-March, Ms.
Croinex met face-to-face with Father. On five occasions between March 27 and April 10,


       2
       Ms. Croinex works for Foothills, an organization that has a contract with DCS to provide case
management.

                                                -2-
Ms. Croinex called Father’s social worker to ask for information about Father’s prison
programs, drug screens, and regarding a phone call with Father. She also called the Unit
Manager on April 11. On six occasions between April 21 and the end of May, Ms. Croinex
called the facility to speak to Father but could only leave messages with the social worker.
She also sent Father a copy of the updated permanency plan and a book of stamps for him
to use to write letters to the Child. Ms. Croinex was finally able to speak to Father on June
3. Upon requesting weekly phone calls with Father, the warden denied the request, stating
that Father would have to use the money he earned in prison to call her.

       Trial on the termination of parental rights took place on June 30, 2014. Ms. O’Neill
opined that the Child has a strong bond with the pre-adoptive foster parents. The Child is
involved with the Boy Scouts through his foster father and wants to become an Eagle Scout.
The foster parents have encouraged him to participate in sports, with a successful outcome.3
Ms. O’Neill related that the Child has “adamantly refused to go and visit” Father, and he
refuses to read the letters Father sends him. In fact, the Child has instructed Ms. Croinex, to
“[t]ake them and burn them. I don’t want to see them.” She testified that DCS does not force
a teenager to have contact with a parent at a prison if the child is adamant about not wanting
contact.

       Ms. Croinex related to the court the difficulty she had in getting in contact with Father
while he has been incarcerated. She testified that Father has yet to use the money he earns
to make phone contact with her, as required by the warden.

        Father testified that he had recently been granted parole and, upon his release in
March-June 2015, will reside in a halfway house for at least six months. He stated that in
spite of his tenth grade education, he has “numerous job skills.” According to Father, he is
a concrete finisher, “can do any kind of flooring[,]” can “[o]perate heavy equipment[,]” and
“[d]rive anything that has got wheels on it.” As to visitation and support of the Child, Father
related the following at trial:

        Q          So you were given supervised visitation?

        A          Yes, sir.

        Q          Did you take advantage of that?

        A          Yes, sir. I walked twenty miles from where I was living at. I had to go


        3
            The record contains a note indicating that “therapy has just been reduced because the child is doing
so well.”

                                                       -3-
                by what [the uncle] said. And he wanted me to come to church every
                other Sunday for two hours. . . . And [the uncle] stated that he went to
                church in Knoxville off of Central Avenue. So that was about twenty
                miles from where I was staying. So I would get up on Sunday morning
                and I would walk all the way to church so I could see [the Child] for
                two hours . . . . After service one time he took us to the park and let me
                throw the football with [the Child] for about thirty minutes . . . .

                                                  ***

        A       After I had been seeing them4 for about three months, it started getting
                October or November, and it was starting to get cold outside. And [the
                uncle] asked me would I get [the Child and his sister] a coat, that they
                had a jacket but they needed a coat. . . . And I told him, yeah, but I
                would have to buy one one week, and then the next week I would buy
                the other one. And that wasn’t good enough for him. He went through
                the roof and told me not to never call them back. That’s when I
                stopped actually being able to see [the Child] -- October or November,
                something like that.

Father noted that he has been unable to contact the Child because he does not have an
address or telephone number for his son.

        On July 1, 2014, the trial court entered a Final Decree of Guardianship. The court
found “clear and convincing evidence” that grounds existed to terminate Father’s parental
rights to the Child on the grounds of abandonment by an incarcerated parent by willfully
failing to visit, willfully failing to support, and conduct exhibiting wanton disregard for the
Child’s welfare. Furthermore, the court concluded that terminating Father’s parental rights
was in the best interest of the Child. Inter alia, the following findings were made by the trial
court:

        [The Child] was placed in the custody of [DCS] due to dependency and neglect
        on May 7, 2012.

        [The Child] has remained continuously in foster care since 5-7-12.

        The Respondent, [Father] has been incarcerated during the four consecutive


        4
         The uncle who relinquished control of the Child to DCS retained custody of the Child’s sister, the
biological daughter of Father.

                                                   -4-
      months prior to the filing of this petition. [Father] has been incarcerated from
      12-31-12 to present. [Father] was not incarcerated from 5-7-12 until 12-31-12.

      [Father] willfully failed to support said [C]hild for four (4) months
      immediately preceding his incarceration. [Father] has not contributed to the
      support of the [C]hild since at least 5-7-12. [Father] was able-bodied and
      capable of working and supporting the [C]hild prior to his incarceration.
      [Father] was aware of his duty to support the [C]hild. [Father] made no
      attempt to support the [C]hild. [Father] reports a work history in construction.
      He reported working . . . from January to October 2012. . . .

      [Father] willfully failed to visit said [C]hild for four (4) months immediately
      preceding his incarceration. [Father] has not visited the [C]hild since at least
      5-7-12. [Father] was aware of his duty to visit the [C]hild prior to his
      incarceration. . . .

                                           ***

      The Respondent, [Father] engaged in such conduct prior to incarceration as to
      exhibit a wanton disregard for the welfare of the [C]hild. The Respondent’s
      conduct in wanton disregard for the welfare of the [C]hild was to have abused
      drugs and have repeated incarcerations through much of the [C]hild’s life. His
      convictions include, but are not limited to: Evading Arrest, Knox County
      Criminal Court 3-1-05; Reckless Driving, a lesser included offense, Knox
      County Criminal Court 3-1-05; two separate convictions for Robbery, a lesser
      included offense, with the offenses occurring on different dates, Knox County
      Criminal Court 8-17-07; Robbery, Knox County Criminal Court 3-27-13;
      Revocation of Unsupervised Probation, Knox County Criminal Court 6-27-06;
      and Revocation of Probation, Knox County Criminal Court 8-17-07. He has
      told the DCS case manager that he has a history of abusing drugs and stealing.
      He received an eight year sentence on the most recent charge. He has had little
      to no contact with the [C]hild for more than half of the [C]hild’s life. He did
      not step forward after the [C]hild’s mother died to take care of the [C]hild or
      to provide a safe and stable home for the [C]hild.

Pursuant to the best interest of the child considerations, the court made the following
determinations:

      [Father] has not made an adjustment of circumstances, conduct or conditions
      as to make it safe and in the [C]hild’s best interest to be in the home of the

                                            -5-
parent. . . .

[Father] has not maintained regular visitation or other contact with the [C]hild.
...

A meaningful relations has not otherwise been established between the [C]hild
and [Father]. . . .

There was criminal activity in [Father]’s home prior to his incarceration. . . .

[Father]’s use of alcohol or controlled substances prior to his incarceration
rendered him consistently unable to care for the [C]hild in a safe and stable
manner. . . .

[Father]’s emotional status would be detrimental to the [C]hild and/or prevent
him from effectively providing safe and stable care and supervision for the
[C]hild. . . . For whatever reason, he has not been able to reach the emotional
maturity to refrain from breaking the law and living a stable and productive
life. . . .

[Father] has not paid child support consistently within the child support
guidelines promulgated by [DCS] . . . .

[Father] has not paid a reasonable portion of the [C]hild’s substitute physical
care and maintenance when financially able to do so. Prior to his incarceration
he did not provide food, clothing, toiletries, books, school supplies or any o[f]
the other items the [C]hild needed on a daily basis.

[Father] has shown little or no genuine interest in the welfare of the [C]hild.

[Father] continued to make lifestyle choices prior to his incarceration that
prevent him from being able to parent the [C]hild or to provide a home for the
[C]hild.

The [C]hild has expressed a desire to have parental rights terminated. The
[C]hild has a negative bond with his father. He wants nothing to do with his
father.

The [C]hild and foster parents have a strong bond.



                                       -6-
       The [C]hild needs to be released from the stigma of being a foster child.

(Numbering in original omitted.). Father timely filed a notice of appeal.


                                         II. ISSUES

       A.     Whether the trial court properly determined that Father abandoned the
              Child by willfully failing to visit him, willfully failing to support him,
              and engaging in conduct exhibiting a wanton disregard for his welfare.

       B.     Whether the trial court properly determined that the termination of
              Father’s parental rights was in the Child’s best interest.


                              III. STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645, 92 S. Ct. 1208, 31 L. Ed.2d 551 (1972); In re Swanson, 2
S.W.3d 180, 188 (Tenn. 1999); In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App. 1988).
This right “is among the oldest of the judicially recognized liberty interests protected by the
Due Process Clauses of the federal and state constitutions.” In re M.J.B., 140 S.W.3d 643,
652–53 (Tenn. Ct. App. 2004). “Termination of a person’s rights as a parent is a grave and
final decision, irrevocably altering the lives of the parent and child involved and ‘severing
forever all legal rights and obligations’ of the parent.” Means v. Ashby, 130 S.W.3d 48, 54
(Tenn. Ct. App. 2003) (quoting Tenn. Code Ann. § 36–1–113(I)(1)). “ ‘[F]ew consequences
of judicial action are so grave as the severance of natural family ties.” ‘ M.L.B. v. S.L.J., 519
U.S. 102, 119, 117 S. Ct. 555, 136 L. Ed.2d 473 (1996) (quoting Santosky v. Kramer, 455
U.S. 745, 787, 102 S. Ct. 1388, 71 L. Ed.2d 599 (1982)).

        While parental rights are superior to the claims of other persons and the government,
they are not absolute and may be terminated upon appropriate statutory grounds. See Blair
v. Badenhope, 77 S.W.3d 137, 141 (Tenn. 2002). Due process requires clear and convincing
evidence of the existence of the grounds for termination of the parent-child relationship. In
re Drinnon, 776 S.W.2d at 97. “[A] court must determine that clear and convincing evidence
proves not only that statutory grounds exist [for termination] but also that termination is in
the child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). The existence
of at least one statutory basis for termination of parental rights will support the trial court’s
decision to terminate those rights. In re C.W.W., 37 S.W.3d 467, 473 (Tenn. Ct. App. 2000),
abrogated on other grounds by In re Audrey S., 182 S.W.3d 838 (Tenn. Ct. App. 2005).

                                               -7-
       The heightened burden of proof in parental rights termination cases minimizes the risk
of erroneous decisions. In re C.W.W., 37 S.W.3d at 474; In re M.W.A., Jr., 980 S.W.2d 620,
622 (Tenn. Ct. App. 1998). Evidence satisfying the clear and convincing evidence standard
establishes that the truth of the facts asserted is highly probable. State v. Demarr, No.
M2002–02603–COA–R3–JV, 2003 WL 21946726, at *9 (Tenn. Ct. App. Aug.13, 2003).
This evidence also eliminates any serious or substantial doubt about the correctness of the
conclusions drawn from the evidence. In re Valentine, 79 S.W.3d at 546; In re S.M., 149
S.W.3d 632, 639 (Tenn. Ct. App. 2004); In re J.J.C., 148 S.W.3d 919, 925 (Tenn. Ct. App.
2004). It produces in a fact-finder’s mind a firm belief or conviction regarding the truth of
the facts sought to be established. In re A.D.A., 84 S.W.3d 592, 596 (Tenn. Ct. App. 2002);
Ray v. Ray, 83 S.W.3d 726, 733 (Tenn. Ct. App. 2001); In re C.W.W., 37 S.W.3d at 474.

       The Tennessee Supreme Court has provided guidance in reviewing cases involving
the termination of parental rights:

       A reviewing court must review the trial court’s findings of fact de novo with
       a presumption of correctness under [Rule 13(d) of the Tennessee Rules of
       Appellate Procedure]. See In re Adoption of A.M.H., 215 S.W.3d [793,] 809
       [(Tenn. 2007)]. In light of the heightened burden of proof in proceedings under
       [Tennessee Code Annotated section] 36–1–113, the reviewing court must then
       make its own determination regarding whether the facts, either as found by the
       trial court or as supported by a preponderance of the evidence, provide clear
       and convincing evidence that supports all the elements of the termination
       claim. State Dep’t of Children’s Servs. v. Mims, 285 S.W.3d [435,] 447–48
       [(Tenn. Ct. App. 2008)]; In re Giorgianna H., 205 S.W.3d 508, 516 (Tenn. Ct.
       App. 2006); In re S.M., 149 S.W.3d 632, 640 n. 13 (Tenn. Ct. App. 2004).
       Appellate courts conduct a de novo review of the trial court’s decisions
       regarding questions of law in termination proceedings. However, these
       decisions, unlike the trial court’s findings of fact, are not presumed to be
       correct. In re Angela E., 303 S.W.3d [240,] 246 [(Tenn. 2010) ]; In re
       Adoption of A.M.H., 215 S.W.3d at 809.

In re Bernard T., 319 S.W.3d 586, 596–97 (Tenn. 2010) (emphasis added).

       On appeal, the trial court’s specific findings of fact are reviewed de novo upon the
record with a presumption of correctness, unless the preponderance of the evidence is
otherwise. Tenn. R. App. P. 13(d). Because of the heightened burden of proof required in
termination cases, see Tenn. Code Ann. § 36-1-113(c)(l), the appellate court also “must
determine whether the facts, either as found by the trial court or as supported by the
preponderance of the evidence, clearly and convincingly establish the elements required to

                                             -8-
terminate a biological parent’s parental rights.” In re M.J.B., 140 S.W.3d at 654 (citing, inter
alia, Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002)). Regarding the credibility of trial
witnesses, the reviewing court should give considerable deference to the trial court’s
findings. McCaleb v. Saturn, 910 S.W.2d 412, 415 (Tenn. 1995); see Sonet v. Unknown
Father of J.D.H., 797 S.W.2d 1, 5 (Tenn. Ct. App. 1990) (stating that “the findings of the
trial court as to the credibility of the witnesses are entitled to great weight”).


                                     IV. DISCUSSION

                                              A.

       Tennessee Code Annotated section 36-1-113 provides the grounds for termination of
parental rights. The applicable provisions read as follows:

       36-1-113. Termination of parental rights. – (a) The chancery and circuit
       courts shall have concurrent jurisdiction with the juvenile court to terminate
       parental or guardianship rights to a child . . . by utilizing any grounds for
       termination of parental or guardianship rights permitted in this part or in title
       37, chapter 1, part 1 and title 37, chapter 2, part 4.

                                             ***

       (c) Termination of parental or guardianship rights must be based upon:

              (1) A finding by the court by clear and convincing evidence that
              the grounds for termination of parental or guardianship rights
              have been established; and

              (2) That termination of the parent’s or guardian’s rights is in the
              best interests of the child.

                                             ***

       (g) Initiation of termination of parental or guardianship rights may be based
       upon any of the grounds listed in this subsection (g). . . :

              (1) Abandonment by the parent or guardian, as defined in §
              36-1-102, has occurred . . . .



                                              -9-
Tenn. Code Ann. §§ 36-1-113(a)-(g)(1). Relevant to the facts of this case, Tennessee Code
Annotated section 36-1-102(1)(A)(iv) provides that abandonment means that

       the parent or guardian is incarcerated at the time of the institution of an action
       or proceeding to declare a child to be an abandoned child, or the parent or
       guardian has been incarcerated during all or part of the four (4) months
       immediately preceding the institution of such action or proceeding, and either
       has willfully failed to visit or has willfully failed to support or has willfully
       failed to make reasonable payments toward the support of the child for four (4)
       consecutive months immediately preceding such parent’s or guardian’s
       incarceration, or the parent or guardian has engaged in conduct prior to
       incarceration that exhibits a wanton disregard for the welfare of the child.

Tenn. Code Ann. § 36-l-102(1)(A)(iv). Most recently, Father has been incarcerated since
December 31, 2012. Thus, the appropriate four-month window for his failure to visit and
support is August 30, 2012, through December 30, 2012. See Tenn. Code Ann. § 36-1-
102(1)(A)(iv). We have explained that “willfulness”

       does not require the same standard of culpability required by the penal code.
       Nor does it require malevolence or ill will. Willful conduct consists of acts or
       failures to act that are intentional or voluntary rather than accidental or
       inadvertent. Conduct is “willful” if it is the product of free will rather than
       coercion. Thus, a person acts “willfully” if he or she is a free agent, knows
       what he or she is doing, and intends to do what he or she is doing.

In re Audrey S., 182 S.W.3d 838, 863-64 (Tenn. Ct. App. 2005) (citations omitted). The
party seeking termination carries the burden of proof. In re M.J.B., 140 S.W.3d at 653.


                                 FAILURE TO SUPPORT

        “A parent’s obligation to support his or her child exists regardless of a court order
requiring the parent to pay support.” In re Jacob M.J., 434 S.W.3d 565, 572 (Tenn. Ct. App.
2013) (quoting Tenn. Code Ann. § 36-1-102(1)(H)). Furthermore, “[e]very parent who is
eighteen (18) years of age or older is presumed to have knowledge of a parent’s legal
obligation to support such parent’s child or children.” Id. Father has only made a one-time
payment of $271 in support. His failure to support the Child was willful, as he has a variety
of job skills, and held several jobs during 2012. In fact, Father admitted that he “can pick up
construction work pretty much whenever” he needs to do so. Accordingly, we conclude that
there was clear and convincing evidence to establish that Father abandoned the Child by

                                              -10-
willfully failing to remit child support during the relevant time period and that a statutory
ground therefore existed for termination of Father’s parental rights.


                                    FAILURE TO VISIT

       Father asserts that any efforts he made to see the Child failed because of transportation
issues and “the ill-will of his deceased wife’s family members who were caring for” the
Child. He asserts that his failure to visit was not willful. The record reveals, however, that
Father could have avoided any familial interference when the Child came into DCS’s custody
in May 2012, prior to the four-month window. Further, Father became aware in October
2012, that DCS had custody of the Child, but he refused to cooperate with DCS because he
had become a fugitive by that time. He has not seen the Child since October or November
2011. We therefore conclude that clear and convincing evidence exists to establish that
Father willfully failed to visit the Child during the relevant time period. Thus, a second
statutory ground existed for the termination of Father’s parental rights.


                                 WANTON DISREGARD

         A “parent’s decision to engage in conduct that carries with it the risk of incarceration
is itself indicative that the parent may not be fit to care for the child.” In re Audrey S., 182
S.W.3d at 866. It is well established “that probation violations, repeated incarceration,
criminal behavior, substance abuse, and the failure to provide adequate support or
supervision for a child can, alone or in combination, constitute conduct that exhibits a wanton
disregard for the welfare of a child.” Id. at 867-68 (citations omitted). Father’s pattern of
conduct clearly demonstrates wanton disregard for the welfare of the Child. He has exhibited
a substantial amount of criminal behavior, having been “in and out of jail” most of his life.
The evidence does not preponderate against the trial court’s findings that clear and
convincing evidence existed to establish the termination ground alleged.


                                    B. BEST INTEREST

       Having concluded that there was clear and convincing evidence supporting a statutory
ground to terminate Father’s parental rights, we must consider whether termination of
Father’s parental rights was in the best interest of the Child. In making this determination,
we are guided by the non-exhaustive list of factors provided in Tennessee Code Annotated
section 36–1–113:



                                              -11-
(i) In determining whether termination of parental or guardianship rights is in
the best interest of the child . . . the court shall consider, but is not limited to,
the following:

       (1) Whether the parent or guardian has made such an adjustment
       of circumstance, conduct, or conditions as to make it safe and in
       the child’s best interest to be in the home of the parent or
       guardian;

       (2) Whether the parent or guardian has failed to effect a lasting
       adjustment after reasonable efforts by available social services
       agencies for such duration of time that lasting adjustment does
       not reasonably appear possible;

       (3) Whether the parent or guardian has maintained regular
       visitation or other contact with the child;

       (4) Whether a meaningful relationship has otherwise been
       established between the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment
       is likely to have on the child’s emotional, psychological and
       medical condition;

       (6) Whether the parent or guardian, or other person residing with
       the parent or guardian, has shown brutality, physical, sexual,
       emotional or psychological abuse, or neglect toward the child,
       or another child or adult in the family or household;

       (7) Whether the physical environment of the parent’s or
       guardian’s home is healthy and safe, whether there is criminal
       activity in the home, or whether there is such use of alcohol or
       controlled substances as may render the parent or guardian
       consistently unable to care for the child in a safe and stable
       manner;

       (8) Whether the parent’s or guardian’s mental and/or emotional
       status would be detrimental to the child or prevent the parent or
       guardian from effectively providing safe and stable care and
       supervision for the child; or

                                        -12-
              (9) Whether the parent or guardian has paid child support
              consistent with the child support guidelines promulgated by the
              department pursuant to [section] 36–5–101.

Tenn. Code Ann. § 36–1–113(i). “This list is not exhaustive, and the statute does not require
a trial court to find the existence of each enumerated factor before it may conclude that
terminating a parent’s parental rights is in the best interest of a child.” In re M.A.R., 183
S.W.3d 652, 667 (Tenn. Ct. App. 2005). The General Assembly has also stated that “when
the best interest[] of the child and those of the adults are in conflict, such conflict shall
always be resolved to favor the rights and the best interest[ ] of the child, which interests are
hereby recognized as constitutionally protected.” Tenn. Code Ann. § 36–1–101(d); see also
White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004) (holding that when considering
a child’s best interest, the court must take the child’s perspective, rather than the parent’s).

        The proof clearly reveals that termination of Father’s parental rights was in the Child’s
best interest. Father has not made an adjustment of circumstances, conduct, or conditions
to make it safe for the Child to return to him. Tenn. Code Ann. § 36-1-113(i)(l). He is
currently in prison and has a history of drug abuse. He has not paid child support. Tenn.
Code Ann. § 36-1-113(i)(9). Father, who has not spoken to the Child since 2011, has not
maintained regular visitation or contact with the Child. Tenn. Code Ann. § 36-1-113(i)(3).
No meaningful relationship has been formed and changing the Child’s caretakers would have
a very detrimental effect on him. Tenn. Code Ann. § 36-1-113(i)(4)-(5). The Child has
“adamantly refused to go and visit” Father. He refuses to read letters Father sends him and
told the case manager to “[t]ake them and burn them. I don’t want to see them.” The Child
has established a positive bond with his pre-adoptive foster parents. In consideration of the
foregoing factors, we find that the trial court correctly concluded that termination of Father’s
parental rights was in the Child’s best interest.


                                     V. CONCLUSION

       The judgment of the trial court is affirmed, and this case is remanded for such further
proceedings as may be necessary. Costs of the appeal are assessed to the appellant, Michael
A.C., Sr.



                                                           ____________________________
                                                           JOHN W. McCLARTY, JUDGE



                                              -13-